DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-7 in the reply filed on 08/05/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/04/2019, 03/25/2021, 04/06/2021, 05/20/2021, 12/15/2021, 12/28/2021, 01/21/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilt et al. (US 2009/0039889 A1, hereinafter referred to as “Wilt”) cited in IDS (submitted on 03/25/2021) in view of Cuevas et al. (US 2017/0146681 A1, hereinafter referred to as “Cuevas”) cited in IDS (submitted on12/04/2019).
Regarding claim 1,  Wilt teaches a surface-to-borehole (STB) arrangement for collecting electric field and magnetic field data representative of a resistivity of a reservoir para. [0012]: this invention allows the separation of the electromagnetic effects (typically resistivity, but other electromagnetic properties such as conductance or permittivity may be determined as well) of the near surface geology from the deep resistivity distribution or related electromagnetic properties of the subsurface area that are sought. In one embodiment of the inventive method, we propose that this separation occurs in a three step process that may proceed in parallel with normal surface-to-borehole survey operations; para. [0014]: Second, the surface data are processed in a separate data stream to the STB data): a plurality of dipole transmitters (Fig. 1, 10) arranged in a plurality of radials extending outwards from a borehole, each radial being aligned with another radial on an opposing side of the borehole (para. [0020]: an example surface-to-borehole EM field array is shown schematically in FIG. 1. Transmitters 10 can either be a grounded wire type or a magnetically coupled loop); an STB receiver disposed in the wellbore at a level of the reservoir, the STB receiver (Fig.1, 20) operable to measure a vertical electric field and a vertical magnetic field generated by one or more of the dipole transmitters, as affected by the reservoir para. [0021]: Receivers 20 are almost always magnetic field detectors due to the preponderance of steel well casing in oil field boreholes. Although these receivers 12 may be axial or three-component, axially directed magnetic receiver strings are much more common due to their higher sensitivity. Electric dipole receivers may be used in sections in open hole sections); and a plurality of reference stations, one of the plurality of reference stations disposed along each radial outwards from the plurality of dipole transmitters, the reference stations comprising a recording system operable to measure a vertical component of a present magnetic field and horizontal electric field components (para. [0021]: three components; para. [0034]: in FIGS. 3A and 3B, we show cross-sectional and map view perspectives of a surface based transmitter deployed near a hypothetical discontinuous geological body. Wire 50 represents the surface base transmitter, body 52 is an area of discontinuous geology and smaller rectangles 54 represent surface based “second” receivers that measure the field from our transmitter. These second receivers are typically connected by a power and telemetry cable to associated control and data recording equipment, which may be located within wireline truck 24 or elsewhere; para. [0038]: deploy an array of surface-based receivers in a profile perpendicular to the grounded wire antenna. The profile length should be at least as long as the antenna is wide).  
Wilt does not teach overburden.  However, Cuevas teaches overburden (para. [0019]: the techniques are more efficient in the delineation of contacts between resistive and conductive targets. In addition, another benefit enabled using the disclosed techniques may include the inversion ratio between electric and magnetic fields downhole in STB-EM, or the surface impedance of the fields in BTS-EM, is less sensitive to the properties of the overburden between the surface and depth of investigation of interest in the survey (e.g., reservoir depths)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the overburden such as is described in Cuevas into Wilt, in order to includes measuring an electric field and a magnetic field of a geological formation excited by an electric source and a magnetic source (para. [0005]).

    PNG
    media_image1.png
    583
    826
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teaching of Wilt)

Regarding claim 2, Wilt in view of Cuevas teaches all the limitation of claim 1, in addition, Wilt teaches that the adjacent radials are angularly offset by 450.  
Wilt teaches that it will be understood by those skilled in the art that these transmitters may be deployed in other geometries and the wellbore may alternatively be deviated or have one or more horizontal sections (para. [0023]; transmitters 10 are usually aligned in a profile emanating from the well in a particular direction, often perpendicular to geologic strike. While FIG. 1 shows four linear arrays of transmitters 20 deployed in quadrants about a vertical wellbore, it will be understood by those skilled in the art that these transmitters may be deployed in other geometries and the wellbore may alternatively be deviated or have one or more horizontal sections).  Therefore, angularly offset by 450 such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wilt to use the above features in order to include developing an electromagnetic property model of a near surface area and using this electromagnetic property model and electromagnetic data acquired using one or more electromagnetic transmitters located above the near surface area and one or more electromagnetic receivers located within a wellbore to determine one or more electromagnetic properties of a subsurface area (para. [0006]).
Regarding claim 3, Wilt in view of Cuevas teaches all the limitation of claim 1, in addition, Wilt teaches that each radial includes nine dipole transmitters (para. [0023]: The surface arrays may also be deployed in an areal mode where one or more transmitters are deployed in accordance with a surface grid pattern, a set of crossed profiles or along a spiral emanating outward from the well).  
Regarding claim 4, Wilt in view of Cuevas teaches all the limitation of claim 1, in addition, Wilt teaches that the dipole transmitters are equally spaced along the radials (Fig. 1 exhibits that the dipole transmitters are equally spaced along the radials).  
Regarding claim 5, Wilt in view of Cuevas teaches all the limitation of claim 1.  Will does not specifically teach that each of the reference stations is disposed 5 km from the borehole.
However, Cuevas teaches that each of the reference stations is disposed 5 km from the borehole (para. [0042]: FIG. 5B is a cross-section of the example 3D image 58. The 3D image 58 may provide a highly valuable image of the geological formation 18. Using the 3D image 58, human operators may more effectively manage the production of the well and/or drill new wells through the geological formation 18; para. [0043]: it should be noted that the 3D image 58 resulted from simultaneous inversion of marine STB-EM data using the disclosed techniques. The dots 70 represent the radial and azimuthal antenna 12 source locations and the EM reader receivers 72 are inside the wellbore 73, which is the vertical black line).  
Although Wilt does not explicitly teach that each of the reference stations is disposed 5 km from the borehole, Cuevas teaches that the EM reader receivers 72 are inside the wellbore 73 is disposed near 5 km. Therefore, reference stations disposed 5 km from the borehole such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wilt to use the above features in order to determine the location of reference stations from the borehole.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the each of reference station such as is described in Cuevas into Wilt, in order to includes measuring an electric field and a magnetic field of a geological formation excited by an electric source and a magnetic source (para. [0005]).
Regarding claim 6, Wilt in view of Cuevas teaches all the limitation of claim 1, in addition, Wilt teaches that each reference station is adapted to measure the vertical magnetic field generated by at least one of the dipole transmitters (Fig. 1, 10) disposed on 40a radial on which the reference station is disposed (para. [0020]: an example surface-to-borehole EM field array is shown schematically in FIG. 1. Transmitters 10 can either be a grounded wire type or a magnetically coupled loop; para. [0021]: three components; para. [0034]: In FIGS. 3A and 3B, we show cross-sectional and map view perspectives of a surface based transmitter deployed near a hypothetical discontinuous geological body. Wire 50 represents the surface base transmitter, body 52 is an area of discontinuous geology and smaller rectangles 54 represent surface based “second” receivers that measure the field from our transmitter. These second receivers are typically connected by a power and telemetry cable to associated control and data recording equipment, which may be located within wireline truck 24 or elsewhere; para. [0038]: deploy an array of surface-based receivers in a profile perpendicular to the grounded wire antenna. The profile length should be at least as long as the antenna is wide).  
Regarding claim 7, Wilt in view of Cuevas teaches all the limitation of claim 1, in addition, Wilt does not teach that a distance between one of the plurality of reference stations and one of the plurality of the dipole transmitters whose electric field is to be measured by the reference station is between 6 km and 10 km.  
However, Wilt discloses that these second receivers are typically connected by a power and telemetry cable to associated control (para. [0034]: these second receivers are typically connected by a power and telemetry cable to associated control and data recording equipment, which may be located within wireline truck 24 or elsewhere).  Therefore, the electric field measured by the reference station is between 6 km and 10 km such as is described above would be an obvious variation of such method. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wilt to use the above features in order to include developing an electromagnetic property model of a near surface area and using this electromagnetic property model and electromagnetic data acquired using one or more electromagnetic transmitters located above the near surface area and one or more electromagnetic receivers located within a wellbore to determine one or more electromagnetic properties of a subsurface area (para. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858